J-S08043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.M.M.F.               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: S.F., NATURAL FATHER            :       No. 1512 WDA 2016

                  Appeal from the Decree September 9, 2016
                 In the Court of Common Pleas of Erie County
               Orphans’ Court at No(s): No. 24 in Adoption 2016


BEFORE:      GANTMAN, P.J., FORD ELLIOTT, P.J.E., and SOLANO, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED FEBRUARY 13, 2017

        Appellant, S.F. (“Father”), appeals from the decree entered in the Erie

County Court of Common Pleas Orphans’ Court, which                   involuntarily

terminated his parental rights to his minor child, A.M.M.F. (“Child”). Upon a

thorough review of the record, we affirm.

        In its opinion, the Orphans’ court fully and correctly sets forth the

relevant facts and procedural history of this case.       Therefore, we have no

reason to restate them.1          After Father’s counsel timely filed a notice of

appeal and statement of intent to file an Anders brief pursuant to Pa.R.A.P.

1925(c)(4), counsel filed a petition for leave to withdraw in this Court on

November 21, 2016.


____________________________________________


1
  Erie County Office of Children and Youth Services (“ECOCY”) filed the
termination of parental rights petition on May 13, 2016.
J-S08043-17


      As a preliminary      matter, appellate   counsel seeks to    withdraw

representation pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967) and Commonwealth v. Santiago, 602 Pa.

159, 178-79, 978 A.2d 349, 361 (2009). Anders principles apply to appeals

involving termination of parental rights. See In re S.M.B., 856 A.2d 1235

(Pa.Super. 2004). Anders and Santiago require counsel to: 1) petition the

Court for leave to withdraw, certifying that after a thorough review of the

record, counsel has concluded the issues to be raised are wholly frivolous; 2)

file a brief referring to anything in the record that might arguably support

the appeal; and 3) furnish a copy of the brief to the appellant and advise

him of the right to obtain new counsel or file a pro se brief to raise any

additional points the appellant deems worthy of review. Santiago, supra at

173-79, 978 A.2d at 358-61; In re Adoption of V.G., 751 A.2d 1174, 1176

(Pa.Super. 2000).     Substantial compliance with these requirements is

sufficient.   Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa.Super.

2007). After establishing that counsel has met the antecedent requirements

to withdraw, this Court makes an independent review of the record to

confirm that the appeal is wholly frivolous. Commonwealth v. Palm, 903

A.2d 1244, 1246 (Pa.Super. 2006).

      In Santiago, supra, our Supreme Court addressed the briefing

requirements     where   court-appointed    counsel    seeks   to   withdraw

representation on appeal:


                                    -2-
J-S08043-17


          Neither Anders nor McClendon[2] requires that counsel’s
          brief provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To
          repeat, what the brief must provide under Anders are
          references to anything in the record that might arguably
          support the appeal.

                                       *       *   *

          Under Anders, the right to counsel is vindicated by
          counsel’s examination and assessment of the record and
          counsel’s references to anything in the record that
          arguably supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

          [I]n the Anders brief that accompanies court-appointed
          counsel’s petition to withdraw, counsel must: (1) provide a
          summary of the procedural history and facts, with citations
          to the record; (2) refer to anything in the record that
          counsel believes arguably supports the appeal; (3) set
          forth counsel’s conclusion that the appeal is frivolous; and
          (4) state counsel’s reasons for concluding that the appeal
          is frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

       Instantly, Father’s counsel filed a petition to withdraw.   The petition

states counsel conducted a conscientious review of the record and

determined the appeal is wholly frivolous. Counsel also supplied Father with

a copy of the brief and a letter explaining Father’s rights to retain new

counsel or to proceed pro se to raise any additional issues Father deems

worthy of this Court’s attention. (See Letter to Father, dated November 18,
____________________________________________


2
    Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185 (1981).



                                           -3-
J-S08043-17


2016, attached to Petition for Leave to Withdraw as Counsel).           In the

amended Anders brief, counsel provides a summary of the facts and

procedural history of the case.       Counsel’s argument refers to relevant law

that might arguably support Father’s issue.         Counsel further states the

reasons for her conclusion that the appeal is wholly frivolous.      Therefore,

counsel has substantially complied with the requirements of Anders and

Santiago.

      Counsel raises the following issues on Father’s behalf:

         WHETHER THE [ORPHANS’] COURT [COMMITTED] AN
         ABUSE OF DISCRETION OR ERROR OF LAW WHEN IT
         CONCLUDED THAT…ECOCY ESTABLISHED GROUNDS FOR
         TERMINATION OF PARENTAL RIGHTS UNDER 23 PA.C.S.A.
         [§§ 2511(A)(1), (2), (5), AND (8)?]

         WHETHER THE [ORPHANS’] COURT COMMITTED AN ABUSE
         OF DISCRETION OR ERROR OF LAW WHEN IT CONCLUDED
         THAT THE TERMINATION OF [FATHER’S] PARENTAL
         RIGHTS WAS IN…CHILD’S BEST INTEREST [PURSUANT]
         TO 23 PA.C.S.A. [§] 2511(B)[?]

(Anders Brief at 4).

      The standard and scope of review applicable in a termination of

parental rights case is as follows:

         When reviewing an appeal from a decree terminating
         parental rights, we are limited to determining whether the
         decision of the trial court is supported by competent
         evidence. Absent an abuse of discretion, an error of law,
         or insufficient evidentiary support for the trial court’s
         decision, the decree must stand. Where a trial court has
         granted a petition to involuntarily terminate parental
         rights, this Court must accord the hearing judge’s decision
         the same deference that it would give to a jury verdict.
         We must employ a broad, comprehensive review of the

                                        -4-
J-S08043-17


        record in order to determine whether the trial court’s
        decision is supported by competent evidence.

        Furthermore, we note that the trial court, as the finder of
        fact, is the sole determiner of the credibility of witnesses
        and all conflicts in testimony are to be resolved by [the]
        finder of fact. The burden of proof is on the party seeking
        termination to establish by clear and convincing evidence
        the existence of grounds for doing so.

        The standard of clear and convincing evidence means
        testimony that is so clear, direct, weighty, and convincing
        as to enable the trier of fact to come to a clear conviction,
        without hesitation, of the truth of the precise facts in issue.
        We may uphold a termination decision if any proper basis
        exists for the result reached. If the trial court’s findings
        are supported by competent evidence, we must affirm the
        court’s decision, even if the record could support an
        opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super. 2007), appeal

denied, 597 Pa. 718, 951 A.2d 1165 (2008) (internal citations omitted).

See also In re Adoption of C.L.G., 956 A.2d 999, 1003-04 (Pa.Super.

2008) (en banc).

     CYS sought the involuntary termination of Father’s parental rights on

the following grounds:

        § 2511. Grounds for involuntary termination

        (a) General Rule.―The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing
           of the petition either has evidenced a settled purpose
           of relinquishing parental claim to a child or has
           refused or failed to perform parental duties.


                                     -5-
J-S08043-17


          (2) The repeated and continued incapacity, abuse,
          neglect or refusal of the parent has caused the child
          to be without essential parental care, control or
          subsistence necessary for his physical or mental
          well-being and the conditions and causes of the
          incapacity, abuse, neglect or refusal cannot or will
          not be remedied by the parent.

                               *    *    *

          (5) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency for a period of at least six months,
          the conditions which led to the removal or placement
          of the child continue to exist, the parent cannot or
          will not remedy those conditions within a reasonable
          period of time, the services or assistance reasonably
          available to the parent are not likely to remedy the
          conditions which led to the removal or placement of
          the child within a reasonable period of time and
          termination of the parental rights would best serve
          the needs and welfare of the child.

                               *    *    *

          (8) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency, 12 months or more have elapsed
          from the date of removal or placement, the
          conditions which led to the removal or placement of
          the child continue to exist and termination of
          parental rights would best serve the needs and
          welfare of the child.

                               *    *    *

       (b) Other considerations.―The court in terminating
       the rights of a parent shall give primary consideration to
       the developmental, physical and emotional needs and
       welfare of the child. The rights of a parent shall not be
       terminated solely on the basis of environmental factors
       such as inadequate housing, furnishings, income, clothing
       and medical care if found to be beyond the control of the
       parent. With respect to any petition filed pursuant to

                                   -6-
J-S08043-17


         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8); and (b).

      “Parental rights may be involuntarily terminated where any one

subsection of Section 2511(a) is satisfied, along with consideration of the

subsection 2511(b) provisions.”      In re Z.P., 994 A.2d 1108, 1117

(Pa.Super. 2010).

         Initially, the focus is on the conduct of the parent. The
         party seeking termination must prove by clear and
         convincing evidence that the parent’s conduct satisfies the
         statutory grounds for termination delineated in Section
         2511(a). Only if the court determines that the parent’s
         conduct warrants termination of his…parental rights does
         the court engage in the second part of the analysis
         pursuant to Section 2511(b): determination of the needs
         and welfare of the child under the standard of best
         interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      Termination under Section 2511(a)(1) involves the following:

         To satisfy the requirements of [S]ection 2511(a)(1), the
         moving party must produce clear and convincing evidence
         of conduct, sustained for at least the six months prior to
         the filing of the termination petition, which reveals a
         settled intent to relinquish parental claim to a child or a
         refusal or failure to perform parental duties. In addition,

            Section 2511 does not require that the parent
            demonstrate both a settled purpose of relinquishing
            parental claim to a child and refusal or failure to
            perform parental duties. Accordingly, parental rights
            may be terminated pursuant to Section 2511(a)(1) if
            the parent either demonstrates a settled purpose of
            relinquishing parental claim to a child or fails to

                                    -7-
J-S08043-17


               perform parental duties.

            Once the evidence establishes a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent’s explanation for his…conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).     Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of his…parental
            rights, to determine if the evidence, in light of the totality
            of the circumstances, clearly warrants the involuntary
            termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      The     grounds    for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.              In re

A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002). “Parents are required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities.”    Id. at 340.      The fundamental test in termination of

parental rights under Section 2511(a)(2) was long ago stated in the case of

                                          -8-
J-S08043-17


In re Geiger, 459 Pa. 636, 331 A.2d 172 (1975), where the Pennsylvania

Supreme Court announced that under what is now Section 2511(a)(2), “the

petitioner for involuntary termination must prove (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) that such incapacity, abuse,

neglect or refusal caused the child to be without essential parental care,

control or subsistence; and (3) that the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.” In Interest of Lilley,

719 A.2d 327, 330 (Pa.Super. 1998).

      “Termination of parental rights under Section 2511(a)(5) requires

that: (1) the child has been removed from parental care for at least six

months; (2) the conditions which led to removal and placement of the child

continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from

parental care for [twelve] months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa.Super. 2003).

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.    In re C.P., 901 A.2d 516, 520


                                    -9-
J-S08043-17


(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” Id. Significantly:

        In this context, the court must take into account whether a
        bond exists between child and parent, and whether
        termination would destroy an existing, necessary and
        beneficial relationship.     When conducting a bonding
        analysis, the court is not required to use expert testimony.
        Social workers and caseworkers can offer evaluations as
        well. Additionally, Section 2511(b) does not require a
        formal bonding evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have his…[parental] rights terminated.” In re B.L.L.,

787 A.2d 1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child. Thus, this court has held that the parental obligation
        is a positive duty which requires affirmative performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association

                                    - 10 -
J-S08043-17


         with the child.

         Because a child needs more than a benefactor, parental
         duty requires that a parent exert himself to take and
         maintain a place of importance in the child’s life.

         Parental duty requires that the parent act affirmatively
         with good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of his…ability, even in difficult circumstances.
         A parent must utilize all available resources to preserve
         the parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with [the child’s] physical
         and emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of his…child is converted,

upon the failure to fulfill his…parental duties, to the child’s right to have

proper parenting and fulfillment of…her potential in a permanent, healthy,

safe environment.” Id. at 856.

      Importantly, neither Section 2511(a) nor Section 2511(b) requires a

court to consider at the termination stage, whether an agency provided a

parent with reasonable efforts aimed at reunifying the parent with his

children prior to the agency petitioning for termination of parental rights. In

re D.C.D., 629 Pa. 325, 342, 105 A.3d 662, 672 (2014). An agency’s failure

to provide reasonable efforts to a parent does not prohibit the court from

granting a petition to terminate parental rights under Section 2511. Id. at

346, 105 A.3d at 675.

                                    - 11 -
J-S08043-17


     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Robert A.

Sambroak, Jr., we conclude Father’s issues on appeal merit no relief. The

Orphans’ Court opinion comprehensively discusses and properly disposes of

the questions presented. (See Orphans’ Court Opinion, filed November 4,

2016, at 9-12) (finding: preservation of Father’s parental rights is not

acceptable option in this case; when court adjudicated Child dependent,

court informed Father that completion of his permanency plan goals was

necessary to obtain custody of Child; nevertheless, Father did little to

address any of his goals while Child was in placement; Father failed to

comply with his epilepsy treatment goal as demonstrated by Father’s failure

to take medication regularly, attend doctor’s visits, and submit to routine

bloodwork; in fact, Father’s noncompliance with doctor’s prescribed course

of action almost led to Father’s discharge from treatment; Father also failed

to comply with his housing goal, which required him to obtain safe and

suitable housing; Father lived in home without utilities from September 2015

to January 2016, and did not show any urgency to change his housing

situation; Father also continued to reside with unsuitable roommates, who

had lengthy criminal records; significantly, ECOCY’s attempts to address

housing with Father were further thwarted by Father’s decision to change

homes and phone numbers without updating ECOCY; additionally, no bond

exists between Father and Child; during visits, Father focused on his own


                                   - 12 -
J-S08043-17


personal needs and failed to interact with Child; Father took interest in Child

only when Father believed Child would be adopted; Child’s pre-adoptive

home meets her needs and allows Child to reach her developmental

milestones; at this point, refusal to terminate Father’s parental rights will

leave Child in state of instability and confusion, which is not in her best

interest; thus, court properly terminated Father’s parental rights pursuant to

Sections 2511(a)(1), (2), (5), (8), and (b)).    According, we affirm on the

basis of the trial court opinion and grant counsel’s petition to withdraw.

      Decree affirmed; counsel’s petition to withdraw is granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/13/2017




                                     - 13 -
                                                                                               Circulated 01/24/2017 10:28 AM




IN THE MATTER OF                                              IN THE COURT OF COMMON PLEAS
THE ADOPTION OF                                               OF ERIE COUNTY, PENNSYLVANIA
   A,1'4,"'1, F.                                              ORPHANS' COURT

                                                              DOCKET NO. 24 IN ADOPTION 2016

                                             1925(a) OPINION

        On September 8, 2016, a decree was entered terminating the parental rights of the natural

father, S~ F. ( 11FC\the, '')     , to his minor child,       I\• M, M · f'.                           He filed a

timely Notice of Appeal and a Statement oflntent to File Anders Brief. A review of the record

reflects there are no issues of merit and that the Agency met its burden in establishing grounds

for termination under 23 Pa. C.S.A. §251 l(a)(l), (a)(2), (a)(S), (a)(8), and (b) by clear and

convincing evidence. It is therefore respectfully requested the Superior Court affirm the decree.

                                PROCEDURAL HISTORY AND FACTS

        In March, 2015/'r,"4,M.f.was removed from the mother's care due to the mother's

significant cognitive limitations. At the time of the child's removal, .fa+her . was not the

primary caregiver for the child. Since her birth,. fal:1'ler .• had been only minimally involved in

the child's life. father        has epilepsy, and, at the time of the child's removal, received no

regular medical care to treat his condition for at least one year. Court Summary, 1/25/16, p. 1.

        On March 25, 2015, the child was adjudicated dependent. Each parent stipulated to the

facts underlying the basis for the adjudication, including         1   'f'at'ner 's        minimal involvement

with the child, and untreated epileptic condition. Court Summary, 7/6115, p. 1.

        A dispositional hearing took place on April 22, 2015.

        A permanency review hearing followed on July 6, 2015. At the conclusion of this

hearing, the trial court ordered the child remain in foster care. Permanency Review Order,

7/8/15, p. 2.   fC\+\iev- ,, though compliant with the treatment plan, had yet to obtain stable or




                                                   ~I
                                                          1


                                                               -P. IJ.                •1
                                                                                           F     ILED
                                                                                                 NOV 04 2016
                                                                                            Register of Wills
suitable housing. Domestic violence between his roommates was still an issue in his current

living arrangement. 'fo..\--her-     was also not medically cleared by his neurologist to provide care

for his daughter unsupervised, though he was receiving medication to control his seizures. Court

Summary, 7/6/15, p. 6.

        A second permanency review hearing took place on October 21, 2015. The trial court

was troubled by fut\ier .s         new criminal charges, lack of suitable housing, and sporadic

participation with Healthy Families of America. Though' fa+-\rie(                relocated in September,

2015, at the time of the October hearing, he had yet to connect utility services to the home.

Permanency Review Hearing Transcript, 10121/15, p. 12. See also Court Summary, 10/21/15, p.

5. On several occasions, when a caseworker went to , fu.\-\,er".s. . residence to determine its

suitability for visits, fa+~er ·~ roommates would not give the worker access to the home.

Permanency Review Hearing, 10121/15, p. 21. Due to fattier's                living arrangements,

visitation was no longer permitted in the home by the Agency. Id. at 12.

        Testimony from a caseworker established fa.the, was difficult to contact and that he

did not reach out for services. Permanency Review Hearing Transcript, 10/21/15, p. 10. He did

not have a reliable phone and switched phone numbers six times in as few as two months

preceding the review hearing. Permanency Review Hearing Transcript, 10/21/15, p. 19. See

also Court Summary, 10/21 /15, p. 7.

         fart1er:.S neurological condition remained unaddressed. ra.tvier·.s , caseworker

accompanied him to his last neurological appointment in September, 2015. Staff informed the

worker that fa..\-her . was a "noncompliant patient" to the point where they were "thinking of

discharging him from the practice." Since April, 2015, the doctor's office ordered fc:n-\tlev : to

complete bloodwork on three separate occasions.           Fa..\-h€r   failed to follow through.



                                                      2
Permanency Review Hearing Transcript, 10/21/15, p. 11. The neurologist reported concerns

about f'a.+vie,·.s       ability to successfully and safely parent and care for himself so long as his

neurological condition remained unaddressed. Court Summary, 10/21/15, p. 5.

        Though concerned with Va..\-her's             circumstances, lack of initiative and progress, the

Agency felt he required more time to remedy the issues, and expressed a desire to continue to

work with             'fi:H-her.    Permanency Review Hearing Transcript, 10/21/15, p. 9-10. At the

conclusion of this hearing, reunification remained a goal though a concurrent goal of adoption

was added.

        A third permanency review hearing took place on January 25, 2016. On this day,

ta\-h<2r was also arraigned on several minor misdemeanor criminal charges. The trial court

learned fctHer , continued to reside in the home he obtained in September, 2015 without utility

services. He then moved to a new residence with new roommates whose full names he did not

know. Permanency Review Hearing Transcript, 1/25/16, p. 41.

        'fc;l\-\,er     . also remained inconsistent with his neurological medication and treatment

recommendations, and failed to follow through with obtaining a blended case manager to help

him with his medical care. Permanency Review Hearing Transcript, 1/25/16, p. 17. His blood

work over the past year still indicated he had not consistently taken his medication.

         At the time of the January hearing, rather             only sporadically participated in treatment

with Healthy Families of America and still persisted in minimal follow-through. He missed at

least five scheduled visits. At least one of these misses occurred because he was "having

seizures and" was "out of it." Court Summary, 1125116, p. 7.

         When fa.th.er             appeared for scheduled visitation, his interactions and bond with the

child were minimal, until the visit prior to the January hearing, when 'fc:n·\,.er         believed his



                                                           3
child was going to be put up for adoption. Court Summary, 1/25116, p. 8. See also Permanency

Review Hearing Transcript, 1/25116, p. 19.

       Workers again testified it was often hard to reach 'fo.+ner         because he did not have a

reliable phone or phone number. Permanency Review Hearing Transcript, 1125/16, p. 15.

       After determining the Agency .made reasonable efforts to prevent or eliminate the need to

removel\.tvl.M.f .. from fu·H1.e, ., and that his circumstances remained unchanged, the Agency's

request to change the goal to adoption was granted. Services to ~i"her"'             were terminated

and the child was placed in a pre-adoptive home. The Agency was directed to file a petition for a

termination hearing as soon as practicable.

       Thereafter, 'fimpossible to ready f<1\-'1er'5       living space for visitation. By 'fatner 's own admission to

Hillen, at least one of his residences was "extremely unsafe and was not suitable for a child to be

there," so. ~a..t-her never allowed the Agency to visit the home. Involuntary Termination of

Parental Rights Hearing Transcript, 9/8/16, p. 45-49, 102.

           Location of ra.tn.er·s     residences notwithstanding, Hillen, and Fat\.,.e(s caseworker

with the Agency could not follow through with visits to         'f~t-\1e(~    homes because

fo..\-\tleY- failed to update the workers with his new address and contact information. On visits

where workers knew where 'fo..\-\.le, : was living, many times . ~'\"\,,.er   : was    either not present at

the time of the visit, or. r°'\-her·s; roommates would deny the workers access. Involuntary

Termination of Parental Rights Hearing Transcript, 9/8/16,p. 45-49, 100-101. Many of

'FCL\-\,i.e.{ ·s   roommates had lengthy criminal histories or prior Agency involvement. Instead of

finding a place of his own to live, Fa.titler ; fought the Agency over his choice ofroommates,

stating the workers were "too judgmental."        Involuntary Termination of Parental Rights Hearing

Transcript, 9/8/16, p. 103.

            Despite constant reminders rct·\...lner needed to keep the Agency and his other

caseworkers updated with his contact information, and fa:\-her :.S assurances he would do that

"next time," fo.i-'il-er _ continued to change addresses and telephone numbers without informing

either the Agency or other service providers. Involuntary Termination of Parental Rights

Hearing Transcript, 9/8/16, p. 101.

             Testimony from other Agency's witnesses, including fo..\-hefs            ~ healthcare

provider, revealed shared concern over: fo.theV''..s      untreated epileptic condition and mental

health, which significantly affected fa.:\-her' s ability to safely parent the child and care for his

own needs. At the time services for         fo.+-h~Y , were opened, it was made clear to him


                                                      5
 treatment of his condition was important for his overall health and for the health and safety of his

 child. Agency workers were particularly concerned with the threat fotner . could pose to the

 child should he remain untreated, and have a seizure while alone with the child. Nonetheless,

  'fa\-ner       once more failed to follow through with recommendations from his caseworkers or

 medical providers, and never followed through with directives to obtain a blended case manager

 or participate in individual therapy. Involuntary Termination of Parental Rights Hearing

 Transcript, 9/8/16, p. 52-53, 102-103.

               General noncompliance and failure to follow-through with medical appointments

 continued to highlight fa.me(£           behavior. From the time 'fa.ri,er     began treating with

 Northshore to the time he was discharged, he only appeared at four of thirteen scheduled

 appointments.         'fd\-her 's ; bloodwork also showed the levels of medication in his system were

 "subtherapuetic," meaning         rarnec    was not taking his medication as prescribed, if at all.

 Though , ·Fa.thel 's      blood work from October, 2015 was in the therapeutic range,          fct ther

 failed to show for subsequent blood work as ordered, making it impossible to determine whether

 fo.. t-vier     stayed on course or was again noncompliant with his medication regimen. Involuntary

 Termination of Parental Rights Hearing Transcript, 9/8/16, p. 86-88.

          ro.\-h.er' ~    Agency caseworker described him as disinterested and generally "not

 invested" in the treatment he needed to control his condition.        Given ·ro..·r\tle(.s   lack of

 compliance and condition, the Agency worker was confident the child would be placed in an

 unsafe position if left alone with       ra. tt,.er   . Involuntary Termination of Parental Rights

 Hearing Transcript, 9/8/16, p. 104-105.

           Finally and perhaps most significantly, service providers were greatly concerned with

"fa.-\-her L{      inability to connect with the child on an emotional level and meet her basic needs.



                                                        6
Mr. Hillen began working with i=c\-\-\-ie,            before the child's adjudication to help

'Fa t\"ier     emotionally connect with the child and learn how to parent. Involuntary Termination

of Parental Rights Hearing Transcript, 9/8/16, p. 42.

             Despite ft:\\-hef 's   early progress, he soon demonstrated an inability to emotionally

connect with her or understand her basic cues. Not only was "fa.\-\,,er-. unresponsive to the

child's cues, he expressed little enthusiasm about caring for her and often focused his attention

elsewhere. The Agency's caseworker testified on one occasion, she tried to "model for him how

to play with [the child,]" but        'Fo..t\,er    wasn't interested, never made eye contact while

 feeding her, and used his visitation time to complain or talk to providers about his own needs.

Involuntary Termination of Parental Rights Hearing Transcript, 9/8/16, p. I I I.

             Mr. Hillen testified he witnessed an incident where the child crawled over to

Fo.:\-h.er      and pulled or tugged on his leg asking to be picked up. However,         f'~\-\rier . would not

 acknowledge her. The child began to cry and fuss, but ·lfa:l;\,er only reached down to pat her

 on the head and continued on with his own conversation. At other times,          1   fa '\-he(~ , movements

 and contact with the child appeared "robotic." Hillen noted visits with the child turned into

 discussions about 'fa\-lner ~ personal needs and care. The longer the visits went on, the less

 the child went to ~:\-her          for attention. Instead, she focused on either Hillen or the other case

 aid in the room. Involuntary Termination of Parental Rights Hearing Transcript, 9/8/16, p. 50-

 51, 52, 62.

              One of the few times Hillen testified he saw 'fa:\-her        engage with the child was at

  rQ+\i-e('s; last visit, where he appeared to engage with her merely because he thought she was

 going to be put up for adoption. Involuntary Termination of Parental Rights Hearing Transcript,

 9/8/16, p. 64.


                                                         7
       According to another service provider, fo..\'vie, ~       most glaring deficiency was his lack

of emotional connection and interaction with the child. Involuntary Termination of Parental

Rights Hearing Transcript, 9/8/16, p. 54. No service provider could say they were comfortable

with 'fa..ther        having unsupervised visits with the child. Involuntary Termination of

Parental Rights Hearing Transcript, 9/8/16, p. 60,

        It was clear at the time of the termination hearing I 'fr.\r-\iier.made little progress with his

treatment plan, and failed to remedy any of the conditions that lead to the child's placement.

       Above all, workers testified the child needed continued stability in order to stay

developmentally on track. Allowing- ro.:rher            • to maintain his parental rights would disrupt

                                                                                        I
this stability, especially since the child showed no signs of attachment or bond to         Father    .i,


and was not distressed in any way after separation from him. In the workers' opinion, it was in

the child's best interests ~c'.1.\-v.ers, rights be terminated. Giving ·ra\-\-1er      additional time

to remedy the initial conditions which led to her placement would only prolong the inevitable.

Involuntary Termination of Parental Rights Hearing Transcript, 9/8116, p. 70-73, 78, 105-107,

113, 123.

        At the conclusion of the termination hearing, the trial court determined the Agency

established grounds for termination under 23 Pa.C.S.A. §251 l(a)(l), (a)(2), (a)(5), and (a)(8) by

clear and convincing evidence and that termination of Fa.the~~           parental rights was in the

child's bests interests pursuant to 23 Pa.C.S.A. §251 l(b).

        Counsel for     Fa:t"'-er    filed a notice of appeal and Statement oflntent to File Anders

Brief on October 6, 2016.




                                                    8
                                       ISSUES PRESENTED

        After review of the record, the only issue of possible arguable merit that could be raised

on appeal is one challenging the sufficiency of the evidence supporting the trial court's findings

under subsections (a)(l), (a)(2), (a)(5), (a)(8), and (b).

                                     STANDARD OF REVIEW

        When reviewing a trial court's decision to grant or deny a termination of parental rights

petition, an appellate court should apply an abuse of discretion standard, accepting the trial

court's findings of fact and credibility determinations if they are supported by the record, and

reversing only if the trial court made an error oflaw or abused its discretion. In re S.P., 47 A.2d

817, 826 (Pa. 2011). "[A] decision may be reversed for an abuse of discretion only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-will." Id.

        The appellate court may affirm the trial court's decision regarding the termination of

parental rights with regard to any one subsection of251 l(a). In re MT., IOI A.3d 1163, 1179

(Pa. Super. 2014)(en bane).

                                            DISCUSSION

        In a termination of parental rights hearing, the initial focus is on the conduct of the

parent. The Agency "must prove by clear and convincing evidence that the parent's conduct

satisfies the statutory grounds for termination delineated in Section 251 l(a)." In re L.M, 923

A.2d 505, 511 (Pa. Super. 2007). Once these statutory grounds exist, the court may analyze

whether it is in the best interests of the child for parental rights to be terminated. Id. One major

aspect of this analysis includes "the nature and status of the emotional bond between parent and

child, with close attention paid to the effect on the child of permanently severing any such bond."

Id


                                                    9
       Further, "the statute permitting the termination of parental rights outlines certain

irreducible minimum requirements of care that parents must provide for their children. A parent

who cannot or will not meet the requirements within a reasonable time following intervention by

the state may properly be considered unfit and have [his] parental rights terminated." In re

B.L.L., 787 A.2d 1007, 1013 (Pa. Super. 2001).

       Preserving 'Fo,J\ie rs            parental rights is not an acceptable option in this case. The record

demonstrates by clear and convincing evidence termination of his rights was proper.

       At the time the child was adjudicated dependent, it was made clear to 'Fat\,er . obtaining

safe and stable housing suitable for the child and himself, addressing his epilepsy and mental

health, and learning to provide for the child's basic needs were crucial to 'fa:ther:S            success.

Through the testimony presented at the termination hearing, it was obvious FG1.ther did little to

address these concerns, resulting in the child's continued placement with the Agency.
                    ?
       ra.t\rl-e<   'was not compliant with his epilepsy treatment and failed to obtain mental

health treatment.       rC\.-\-her     failed to take his medication regularly, failed to attend follow-up

visits, and failed to submit to doctor-ordered EEG's and blood work to monitor his condition and

medication compliance.               fa.\-her missed nine out of thirteen scheduled appointments. When

ra.H1er chose to submit to bloodwork, many times the results showed the medication in his

system was at a "subtherapuetic" level. Involuntary Termination of Parental Rights Hearing

Transcript, 9/8/16, p. 86-88. 'Fa:\-h-e...-: continued to have seizures, and was nearly discharged

from the practice for his noncompliance.             Caseworkers were concerned ·;=a\-her1$      continued

seizures would pose a safety concern for the child should 'F-a·\-n.eY have an episode while the

child was alone with him. Involuntary Termination of Parental Rights Hearing Transcript,

9/8/16, p. 60.



                                                           10
             Fo..H1ef :S inability to address the Agency's concerns about his housing further

showcase his lack of progress and inability to provide for the child.          fuH,er lived in a home

from September, 2015 through early January, 2016 without utilities. He appeared in no hurry to

remedy this condition, nor did he appear to understand how lack of suitable housing and his

choice of roommates, many of whom had lengthy criminal records or involvement with the

Agency, affected his ability to see his daughter. Involuntary Termination of Parental Rights

Hearing Transcript, 9/8/16, p. 45-49, 102, 103. The caseworkers' attempts to address housing

with "fo+-\ie-r     were further thwarted by f'a+-he.r'.s decision to change homes and phone

numbers without updating them, making consistent contact with ~c.tther _ impossible.

Involuntary Termination of Parental Rights Hearing Transcript, 9/8/16, p. 45-49, 100-101.

         The testimony at the termination hearing also established no bond existed between the

child and· Fa..\--\,,er-   ., and it was in the child's best interests   'F        The child's needs are being met in the pre-adoptive home. The child reached her

developmental milestones, and is not in need of services. Refusal to terminate "fct\-he("·s

parental rights would only prolong the inevitable, and leave the child in a state of instability and

confusion, something not in her best interests. Involuntary Termination of Parental Rights

Hearing Transcript, 9/8/16, p. 70-73, 78, 105-106, 123.

                                             CONCLUSION

        FG\1-her       consistently demonstrated he was unwilling to address any of the issues that

brought 11...M.~.f'.     into the Agency's care. Clear and convincing evidence exists to show

termination of fa.t'ner'..s parental rights was proper and serves the best interests of the child. It

is respectfully requested the Superior Court affirm the Decree terminating 'fa.\-tieC~ parental

rights to the child.

        Dated this     y_    day of November, 2016.




cc:      Kevin Jennings, Esq.
         OCY Legal Department

         Patricia Ambrose, Esq.
         731 French Street
         Erie, PA 16501

         Charles Sacco, Esq.
         525 West 10th Street
         Erie, PA 16502

         Elizabeth Brew Walbridge, Esq.
         1001 State Street, Suite 1400
         Erie, PA 16501




                                                      12